Citation Nr: 0722954	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-02 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's bilateral sensorineural hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 
INTRODUCTION

The veteran had active service from February 1966 to February 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, established service connection for bilateral 
sensorineural hearing loss disability and assigned a 
noncompensable evaluation for that disability.  In January 
2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
November 2006, the Board remanded the veteran's claim to the 
RO for additional action.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
bilateral sensorineural hearing loss disability.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial compensable evaluation for the veteran's 
bilateral sensorineural hearing loss disability.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss disability 
has been shown to be productive of no more than bilateral 
Level I hearing impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the 
veteran's bilateral 


sensorineural hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.85, Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim, the Board observes that the RO issued VCAA 
notices to the veteran in October 2003, November 2006, and 
June 2007 which informed him of the evidence generally needed 
to support a claim of entitlement to service connection and 
the assignment of an evaluation and effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  Such notice effectively informed him of the need 
to submit any relevant evidence in his possession.  The 
October 2003 VCAA notice was issued prior to the December 
2003 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded multiple VA audiological 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded a January 
2006 hearing before the undersigned Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  At 
the hearing, the veteran requested an additional hearing 
before a VA hearing officer.  The Board remanded the 
veteran's claim to the RO, in part, to afford the veteran the 
requested hearing.  In May 2007, the accredited 
representative withdrew the veteran's hearing request.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Historical Review

The report of an October 2003 VA audiological examination for 
compensation purposes conveys that the veteran was diagnosed 
with bilateral sensorineural hearing loss disability.  The 
examiner concluded that the veteran's hearing loss disability 
was more likely than not due to his military service.  In 
December 2003, the RO established service connection for 
bilateral sensorineural hearing loss disability and assigned 
a noncompensable evaluation for that disorder.  


III.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Disability evaluations 
for bilateral defective hearing range from noncompensable to 
100 percent based on the degree of organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  Hearing 
tests will be conducted without hearing aids, and the results 
of above-described testing are charted on Table VI and Table 
VII.  The evaluations derived from the rating schedule are 
intended to make allowance for improvement by hearing aids.  
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

Exceptional patterns of hearing impairment are to be 
evaluated in accordance with the provisions of 38 C.F.R. 
§ 4.86 (2006).  That regulation states that:

(a)  When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.  

(b)  When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral. That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

At the October 2003 VA audiological examination for 
compensation purposes, the veteran exhibited pure tone 
thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT
 
20
25
60
50
LEFT
 
15
25
60
55

Speech audiometry revealed bilateral speech recognition 
ability of 94 percent.  

A June 2004 VA audiological treatment record states that the 
veteran noted "a subjective decrease to his hearing 
sensitivity [both ears] and increased communication 
difficulties at home as well as work."  While no specific 
numerical audiological findings were reported, treating VA 
personnel observed that the veteran's pure tone thresholds 
were "essentially stable" and his bilateral speech 
recognition scores were "good."  

In his September 2004 notice of disagreement, the veteran 
advanced that "his hearing loss is much worse that that 
identified during the c&p exam."  

At a November 2004 VA examination for compensation purposes, 
the examiner commented:

No reliable or repeatable test results 
were obtained.  Pure tone average and 
speech reception thresholds of either ear 
were not in agreement.  No statement 
regarding this veteran's current hearing 
sensitivity can be made at this time for 
rating purposes.  

In his December 2004 Appeal to the Board (VA Form 9), the 
veteran reiterated that the October 2003 VA audiological 
findings were incorrect.  He advanced that the November 2004 
VA audiological findings were not reliable.  

At the January 2006 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that his 
bilateral hearing loss disability was manifested by 
significant hearing impairment which impaired his ability to 
perform his work as a drug and alcohol counselor.  He stated 
that his hearing loss disability was progressive in nature.  

At a December 2006 VA audiological examination for 
compensation purposes, the veteran's "test results were not 
judged to be reliable or consistent."  At a February 2007 VA 
audiological examination for compensation purposes, the 
examiner commented:

Pure tone averages and speech recognition 
thresholds were not in agreement.  Test 
results are inconsistent and are 
unreliable.  ...  No statement regarding 
this veteran's current hearing 
sensitivity can be made at this time for 
rating purposes without valid and 
reliable responses.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's bilateral sensorineural hearing loss 
disability has been objectively shown to be productive of no 
more than bilateral Level I hearing impairment.  He does not 
exhibit an exceptional pattern of hearing impairment as to 
require application of 38 C.F.R. § 4.86 (2006).  

The veteran advances on appeal that the current clinical 
findings merit assignment of an initial compensable 
evaluation.  The Court has clarified that the "[a]ssignment 
of disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While acknowledging that the veteran experiences 
significant bilateral hearing loss disability, the Board 
finds the results of specific testing conducted by skilled 
individuals to be more probative than the lay opinions of 
record.  The objective clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  
Therefore, the Board concludes that an initial compensable 
evaluation is not warranted for the veteran's bilateral 
sensorineural hearing loss disability.  


ORDER

An initial compensable evaluation for the veteran's bilateral 
sensorineural hearing loss disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


